Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on October 12, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 (re-numbered as 1-20) are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew E. Nigriny (Reg. # 69,753) on January 27, 2022.

This listing of claims will replace only claims 1, 7, 11, and 17 of all prior versions, and listings, of claims in the Application: 

1. (Currently Amended) A method for reporting disk usage in a file system, the method comprising the steps of: 

storing the received data feed data along with a historical set of data feed data;
processing, on a centralized processor that is not processed in any of the plurality of file systems, servers, or storage systems, the received data feed data using a base script provided by a Unix continuous improvement engineering team, wherein the processing include three tier architecture including data retrieval, data processing and data presentation where the data is not stored in a database for future reference; 
applying predictive analytics to the data feed data as well as the historical set of data feed data to identify one or more data usage trends, including a need for more or less storage at a location, as well as one or more data usage predictions based on storage usage over time;
formatting the processed data into an industry standard application programming interface format;
generating a disk usage report using Free Disk Reporting (FDR) tool that provides insight to storage allocations in real-time, via the standard application programming interface formatted data, at a server level, a cluster level, and a regional level, based on the formatted processed data, wherein the disk usage report comprises file system information comprising a type and a location of disk availability; and 
displaying the disk usage report on an interactive user interface, via a network connection, the interactive user interface providing one or more graphical views including a summary as well as detailed view of data that available to be reclaimed, a bird’s eye view of a plurality of storage allocations, one or more configuration parameters, and storage utilization including indication of future plans to use available disk space. 

7.  (Currently Amended) The method of claim 1, wherein the file system information comprises physical volume (PV) count and logical volume (LV) count.

11. (Currently Amended) A system for reporting disk usage in a file system, the system comprising: 
a memory that stores disk storage data; 
a input configured to receive data from a datafeed; and 
a centralized computer processor, coupled to the memory and input, configured to perform the steps of: 
receiving, via a data feed, data usage information fetched from one or more network attached storage (NAS) devices from a plurality of file systems, servers, and storage systems without logging in to any of the one or more NAS devices; 
storing, in the memory, the received data feed data along with a historical set of data feed data; 
processing, on a centralized processor that is not processed in any of the plurality of file systems, servers, or storage systems, the received data feed data using a base script provided by a Unix continuous improvement engineering team, wherein the processing include three tier architecture including data retrieval, data processing and data presentation where the data is not stored in a database for future reference; 
applying predictive analytics to the data feed data as well as the historical set of data feed data to identify one or more data usage trends, including a need for more or less storage at a location, as well as one or more data usage predictions based on storage usage over time;
formatting the processed data into an industry standard application programming interface format;
generating a disk usage report using Free Disk Reporting (FDR) tool that provides insight to storage allocations in real-time, via the standard application programming interface formatted data, at a server level, a cluster level, and a regional level, based on the formatted processed data, wherein the disk usage report comprises file system information comprising a type and a location of disk availability; and 
displaying the disk usage report on an interactive user interface, via a network connection, the interactive user interface providing one or more graphical views including a summary as well as detailed view of data that available to be reclaimed, a bird’s eye view of a plurality of storage allocations, one or more configuration parameters, and storage utilization based on the disk usage report comprising unused data, and total unused disk size both within a file system and outside the file system but provisioned to an associated server, the graphical views selectable based on one or more defined boundaries, further displaying the one or more data usage trends, and the one or more data usage prediction and one or more of a warning, alert, and notification about a critical storage situation based on the one or more data usage trends and the one or more data usage prediction including indication of future plans to use available disk space.

17.   (Currently Amended)    The system of claim 11, wherein the file system information comprises physical volume (PV) count and logical volume (LV) count.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 11. Particularly the prior art of record fails to teach processing, on a centralized processor that is not part of processed in any of the plurality of file systems, servers, or storage systems, the received data feed data using a base script provided by a Unix continuous improvement engineering team, wherein the processing include three tier architecture including data retrieval, data processing and data presentation where the data is not stored in a database for future reference; applying predictive analytics to the data feed data as well as the historical set of data feed data to identify one or more data usage trends, including a need for more or less storage at a location, as well as one or more data usage predictions based on storage usage over time; formatting the processed data into an industry standard application programming interface format; generating a disk usage report using Free Disk Reporting (FDR) tool that provides insight to storage allocations in real-time, via the standard application programming interface formatted data, at a server level, a cluster level, and a regional level, based on the formatted processed data, wherein the disk usage report comprises file system information comprising a type and a location of disk availability; and displaying the disk usage report on an interactive user interface, via a network connection, the interactive user interface providing one or more graphical views including a summary as well as detailed view of data that available to be reclaimed, a bird’s eye view of a plurality of storage allocations, one or more configuration parameters, and storage utilization based on the disk usage report comprising unused data, and total unused disk size both within a file system and outside the file system but provisioned to an associated server, the graphical views selectable based on one or more defined boundaries, further displaying the one or more data usage trends, and the one or more data usage prediction and one or more of a warning, alert, and notification about a critical storage situation based on the one or more data usage trends and the one or more data usage prediction including indication of future plans to use available disk space.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-10, 12-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169